In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-13-00448-CR


                      BRANDON JOE LANGFORD, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 47th District Court
                                   Potter County, Texas
               Trial Court No. 68098-A, Honorable Dan L. Schaap, Presiding

                                    January 21, 2014

                       ON ABATEMENT AND REMAND
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Brandon Joe Langford appeals from his conviction for theft. Sentence

was imposed on November 18, 2013, and his notice was filed on December 9, 2013.

Therefore, the clerk’s and reporter’s records were due to be filed on January 17, 2014.

On January 15, 2014, we received a request from the court reporter requesting an

extension of time wherein she stated that 1) appellant had not submitted a request for

preparation and/or written designation for the record, 2) appellant had not paid or made

arrangements to pay for the record and 3) counsel for appellant purportedly advised the
trial court that appellant did not wish to appeal. However, a notice of appeal was filed

by appellant.

        Accordingly, we abate this appeal and remand the cause to the 47 th District Court

(trial court) for further proceedings. Upon remand, the trial court shall determine the

following:

        1. whether appellant desires to prosecute the appeal;

        2. whether appellant is indigent; and, if so,

        3. whether appellant is entitled to a free record.

        The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by February 20,

2014.    Should further time be needed to perform these tasks, then same must be

requested before February 20, 2014. Furthermore, the court reporter’s request for an

extension of time is granted, and the reporter’s record will not be due until further notice

from this court.

        It is so ordered.

                                                                Per Curiam

Do not publish.




                                              2